JAMES LAWRENCE KING, Circuit Judge.
Writ of prohibition: This cause came on to be finally heard before this court upon petitioner’s suggestion for writ of prohibition, and the court being fully advised in the premises, the court finds that petitioner is a defendant in a removal of tenant action being case no. 70-C1597 in the justice of the peace court in and for Dade County, district no. 1. Petitioner seeks to prohibit the aforesaid justice of the peace court from exercising jurisdiction over removal of tenant actions for reasons other than non-payment of rent on behalf of herself and all other tenants who may be subject to such jurisdiction.
The constitution of the state of Florida limits the civil jurisdiction of justices of the peace to those cases “at law in which the demand or value of the property involved does not exceed $100. ..” 26 F.S.A. Const. art. 5, §11, page 584.
This court takes judicial notice that any rental property in Dade County in which petitioner or the members of her class might reside has a value in excess of $100.
Because an action for removal of tenants for reasons other than non-payment of rent is not an action “at law in which the demand or value of the property involved does not exceed $100 . . .” the court finds that the petitioner has stated sufficient grounds for the issuance of a writ of prohibition.
*48It is accordingly ordered and adjudged that respondent, Ivan Nachman, as constable of district no. 1 of Dade County is hereby prohibited from enforcing the final judgment which issued in case no. 70-C1597 in the justice of the peace court in and for Dade County, district no. 1, which was entitled W. B. Lavender v. Elizabeth Yates and all occupants.
It is further ordered and adjudged that the respondent, Charles Snowden, as justice of the peace of district no. 1 of Dade County, and the respondent, Ivan Nachman, as constable of district no. 1 of Dade County, and their successors are hereby prohibited from hearing and/or enforcing any removal of tenant action wherein the defendant-tenant is a member of petitioner’s class. Petitioner’s class is defined as those persons who have been, are being, or will be defendants in removal of tenant actions in the justice of the peace court of Dade County for district no. 1 for reasons other than non-payment of rent (i.e., so called “termination of tenancy” actions).